Case: 1:20-cv-04699 Document #: 117 Filed: 01/13/21 Page 1 of 1 PageID #:1999

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−04699
                                                                 Honorable John Z. Lee
TikTok Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 13, 2021:


        MINUTE entry before the Honorable John Z. Lee:The telephone dial in number
for the 1/14/21 status hearing is 872−703−5321, conference ID 648899934#. The hearing
will take place via Microsoft Teams. All persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in court−imposed
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. All participants should review the Court's standing order regarding telephone
conferences that is on Judge Lee's website, which can be found at:
https://www.ilnd.uscourts.gov/judge−.info.aspx?4Qf 5zc8loCI5U7rfMP9DHw==(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
